Citation Nr: 0615327	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  97-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for status post-
operative excision of ameloblastoma of the left mandible with 
prosthesis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from September 1949 
to February 1953.

This appeal arises from an April 2002 rating decisions issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
January 2005.  This case was previously before the Board in 
June 2005, and was remanded for additional development and 
readjudication.  


FINDING OF FACT

The veteran's service-connected postoperative left mandible 
residuals are manifested by loss of less than half the 
mandible in the area of teeth #17 through #19, with no 
involvement of the temporomandibular articulation and an 
inter-incisal range of motion of 32 to 48 mm.


CONCLUSION OF LAW

The criteria for an increased disability rating for status 
post-operative excision of ameloblastoma of the left mandible 
with prosthesis have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.150, Diagnostic Code 9902 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was not provided notice consistent 
with the VCAA prior to the initial RO decision in April 2002.

In the Mayfield case the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in July 2003 and June 2005, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the veteran was advised, by virtue of 
the October 2003 statement of the case (SOC) and the January 
2006 supplemental statement of the case (SSOCs) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore believe that appropriate notice has been given 
in this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the increased 
rating claim has been appealed and is being denied herein 
there can be no possibility of any prejudice.  Moreover, the 
appellant is represented by a congressionally chartered 
veterans service organization which is well aware of the VCAA 
and its requirements, and has not alleged any prejudicial 
defect in VA's notices.

II.  Factual Background

By rating action in November 1953, service connection was 
established for impairment of the left mandible.  A 10 
percent rating was assigned, effective from February 1953.  
By rating decision in October 1980, the disability rating was 
increased from 10 to 30 percent under DC 9902, effective from 
February 1980.  The 30 percent rating has remained in effect 
since then, and by virtue of the veteran's appeal of the 
April 2002 action, he has indicated that his left mandible 
disability is more disabling than is reflected by the 30 
percent evaluation now in place. 

In support of his recent claim for increase is a December 
1999 VA examination report.  At that time the examiner noted 
the veteran's history of excision of ameloblastoma of the 
left mandible during service in 1950.  He had undergone 
surgical revision in 1979, with replacement with a 
prosthesis.  Panoramic X-rays showed that a portion of the 
mandible was removed in the area of teeth #17 through #19.  A 
wire mesh was inserted half the distance in the incisal 
occlusal direction, during the second surgery in 1979.  His 
teeth had been replaced by a partial denture, which appeared 
serviceable.  His inter-incisal opening was 32 millimeter 
(mm).  His right lateral excursion was 18 mm, and left 
lateral excursion was 10 mm.  The examiner concluded that 
there were no signs of recurrence of the ameloblastoma on the 
X-ray or clinically.  

VA dental records dated 1997 to 2003 show treatment for 
chronic periodontitis.

During his Travel Board hearing in January 2005, the veteran 
testified that his jaw was becoming progressively worse.  He 
said he had difficulty moving his jaw due to stiffness and 
cracking sounds in the jaw area near the left ear.  He denied 
pain or discomfort.  He said the symptoms would occur daily, 
usually in the morning, and would last for about 30 minutes.  
He testified that he usually had to eat moist foods but 
otherwise had little difficulty with chewing .  He testified 
that the prosthesis was fitting very well, and that he did 
not receive any specific treatment.  He said he had routine 
dental check-ups every six months.  

On VA examination in July 2005, the veteran denied pain but 
did report symptoms in the left jaw area described as "nerve 
shocks" associated with, but not necessarily correlated 
with, insertion of his partial denture.  He reported the pain 
level as a 5 (presumably on a scale of 1 to 10), which lasted 
for 30 minutes to an hour.  He had mild mastication 
impairment, but no impairment of phonation.  He was missing 
all molar teeth, and mandible dentition was replaced by 
partial denture.  Dentition was within normal limits.  The 
removable partial denture was encrusted with plaque and some 
calculus, but otherwise was in fine working order.  His 
maximum opening was 48 mm without pain; left open was 12 mm 
without pain, and right open was 2 mm, also without pain.  
There was no further evidence of mandibular bone loss, which 
was maintained by Titanium crib from the corpus through the 
ramus.  There was no evidence of TMJ pathology on 
radiographic survey.  There was lateral pterygoid tenderness, 
with pain on the left and increased paresthesis.  The 
clinical impression was status post resection and 
reconstruction ameloblastoma.  Residual defect in the 
mandible was noted to be minimal, but advancing paresthesia, 
a nonspecific neuronal symptomatic development in the 
mandibular corpus, and consistent TMJ pain in the left 
pterygoid plexus was noted to indicate continuing functional 
discrepancies.  

III.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under Diagnostic Code (DC) 9902, loss of approximately one-
half of the mandible not involving temporomandibular 
articulation warrants a 30 percent rating.  If 
temporomandibular articulation is involved, a 50 percent 
rating is warranted.  38 C.F.R. § 4.150 (2005).

DC 9905, which governs ratings of limited motion of the 
temporomandibular articulation, provides that a 10 percent 
rating requires limitation of the range of lateral excursion 
from 0 to 4 millimeters or of limitation of the range of 
inter- incisal motion from 31 to 40 millimeters.  A 20 
percent rating is warranted for limitation of the range of 
inter-incisal motion from 21 to 30 millimeters. A 30 percent 
evaluation is assignable for interincisal range of motion 
from 11 to 20 millimeters.  A 40 percent evaluation is 
assignable for interincisal range of motion from 0 to 10 
millimeters.  The note to Diagnostic Code 9905 provides that 
ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150 (2005).

During the course of the appeal the veteran asserted that his 
disability had worsened and was causing left jaw pain and 
cracking, however he has not complained of, or sought regular 
treatment for, his left mandible disability.  On VA 
examinations conducted in 1999 and 2005, the veteran was able 
to open his mouth satisfactorily and had no discernable 
abnormality.  The examiners noted that the veteran's missing 
teeth had been replaced by a partial denture.  He had 
limitation in his ability to masticate hard, chewy, or tough 
foods, but was otherwise reasonably functional.

A rating in excess of 30 percent would require showing a loss 
of approximately one-half of the mandible involving 
temporomandibular articulation, which has not been shown by 
or approximated by the competent medical evidence of record.  
Thus, a higher evaluation is not warranted under DC 9902. 

In addition, medical evidence on file, including VA 
examinations afforded the veteran over the course of the 
instant appeal, fail to identify a limitation of inter-
incisal motion of less than 20 millimeters.  The Board notes 
that the finding of limitation of inter-incisal range of 
approximately 32 to 48 mm is greater than the minimum 
limitation (of 10 millimeters) which is necessary for 
assignment of a 40 percent evaluation.  In fact, the 
veteran's range of motion to 32 mm in 1999 would appear to 
warrant only a 10 percent evaluation under strict application 
of the Rating Schedule.  Thus, in view of the objective 
medical evidence, not more than a 30 percent evaluation is 
for assignment on that basis under DC 9905.

The Board notes that the left mandible disability involves 
restricted articulation of a joint, and therefore, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2005).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
2005 VA examination noted the veteran had some with the 
"nerve shocks."  The evidence establishes range of motion 
functionally limited by tenderness, pain, and popping or 
cracking.  As noted previously, there is no evidence showing 
that the veteran has exhibited limitation of inter-incisal 
range of motion from 0 to 10 millimeters, which would 
automatically warrant an evaluation of 40 percent under DC 
9905.  As for functional impairment, the only evidence is 
that the veteran has some limitation in his ability to 
masticate certain foods.  There is no evidence of excess or 
weakened movement, excess fatigability, incoordination, or 
pain on movement.  In fact, the veteran testified at his 
hearing that the left jaw becomes stiff on inactivity, and 
that movement alleviates the pain.  The Board finds therefore 
that the overall disability picture more closely reflects no 
more than a 30 percent disability rating.

The Board has also considered the veteran's symptoms in the 
context of other diagnostic codes.  Higher ratings are 
assignable under other codes where there is complete loss of 
the mandible, loss of the ramus, or loss of more than half 
the maxilla.  38 C.F.R. § 4.150, DCs 9901, 9906 or 9914 
(2005).  It is significant to note, however, that the record 
contains no clinical findings, which would support assignment 
of such higher schedular ratings in this case.  Although the 
veteran has missing teeth, this would not warrant a higher 
rating under DC 9913 or 9915, as the relevant evidence 
establishes that his missing teeth are, and always have been, 
replaceable by a suitable prosthesis.  38 C.F.R. § 4.150.  

Moreover, an extra-schedular rating under 38 C.F.R. § 
3.321(b) is not warranted. The evidence does not show marked 
interference with employment.  Nor, for the applicable time 
frame, have there been frequent periods of hospitalization, 
or other factors indicating an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

ORDER

An increased evaluation for status post-operative excision of 
ameloblastoma of the left mandible with prosthesis is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


